Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 30, 2014

The Court of Appeals hereby passes the following order:

A15D0101. LISA JOSEPH v. CITIMORTGAGE, INC.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, defendant Lisa Joseph appealed the magistrate court’s decision to the

superior court. On August 12, 2014, the superior court entered judgment in favor of
Citimortgage and issued a writ of possession against Joseph. On October 17, 2014,

Joseph filed this pro se application for discretionary appeal, seeking review of that
decision.1 We, however, lack jurisdiction to review the superior court’s order.

      Although an application for discretionary appeal generally may be filed within
30 days of entry of the order sought to be appealed, the underlying subject matter of

an appeal controls over the relief sought when determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The

underlying subject matter of this discretionary application is a dispossessory
proceeding. And, pursuant to OCGA § 44-7-56, an appeal in such a case must be filed
within seven days of entry of the judgment. See Ray M. Wright, Inc. v. Jones, 239
Ga. App. 521 (521 SE2d 456) (1999). Here, the superior court’s order was entered


      1
        Joseph also filed a direct appeal in this Court, which we dismissed based on
her failure to follow the discretionary appeal procedures. Joseph v. Citimortgage,
Inc., A15A0287 (dismissed Oct. 9, 2014).
on August 12, 2014, and Joseph filed her application 66 days later, on October 17,
2014. The application is thus untimely and is hereby DISMISSED for lack of

jurisdiction.


                                     Court of Appeals of the State of Georgia
                                                                          10/30/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.